DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-10, 15-19, 23-26 and 29-33 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the STB" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, 15, 19, 23, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (Pub. No. 2013/0167208).

Regarding claims 1, 10 and 19, Shi teaches an account login device (Service Provider 116 or website server 108, depending on the embodiment), wherein the account login device connects a display device (102/104, Fig. 1) and an external signal source (website server 108), comprising: 
a processor, a memory configured to store a program and instructions, a transceiver, and a bus system connecting the processor, the memory, and the transceiver, wherein the processor is configured to execute the instructions, which cause the account login device (116 and 108 are servers; therefore, these elements are inherent) to be configured to:  
control the transceiver to obtain a terminal identifier of a terminal using the wireless network ([0019]-[0024], where the network interface receives the terminal ID); 
search, according to the terminal identifier, a relationship table for a service account and a password that correspond to the terminal identifier, wherein the terminal ([0019]-[0025], where the client uses a QR code to obtain information in order to send its terminal ID along with other information. Then, the terminal ID is verified to be linked to an account and login credentials, as stored on a database); and 
log in to a content server using the service account and the password that correspond to the terminal identifier ([0021]; [0024]).

	Regarding claims 6, 15 and 23, Shi teaches further comprising determining whether the service account and the password that correspond to the terminal identifier are not found ([0022]; [0025]).

	Regarding claims 30 and 32, Shi teaches wherein the terminal identifier is an account of an application being used by the terminal, wherein the relationship table comprises a correspondence between an account of an application and each of the service account and the password ([0020]; [0021]; [0036]; [0037], where a user account is detected, then login information is retrieved from a database), wherein the instructions further cause the processor to: 
send an authentication request of the application to the terminal using the wireless network, wherein the authentication request instructs the terminal to send the account of the application being used by the terminal ([0038]); 
search, according to the account of the application being used by the terminal, the relationship table for the service account and the password that correspond to the (the databases can correspond to multiple services from multiple servers, [0011]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (Pub. No. 2013/0167208) in view of Satpathy et al. (hereinafter ‘Satpathy’, Patent No. 10,284,493).

Regarding claims 7, 16 and 24, although Shi teaches further comprising determining whether the service account and the password that correspond to the terminal are found ([0021]; [0024]), Shi does not explicitly teach determining whether the service account corresponding to the terminal identifier is in a logged-in state.
However, in an analogous art, Satpathy teaches a system that allows service access after authenticating credentials at a cloud service. The system allows different user devices to retrieve and/or share valid password information (Abstract). Once logged in, the system keeps record of the multiple devices with active or inactive sessions (col. 6 lines 31-49).
.

Claims 8, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (Pub. No. 2013/0167208) in view of Satpathy et al. (hereinafter ‘Satpathy’, Patent No. 10,284,493) in further view of Bhimanaik (Patent No. 8,627,438).

Regarding claims 8, 17 and 25, Shi teaches all the limitations of the claims they depend on. On the other hand, Shi does not explicitly teach wherein the STB allows simultaneous login of multiple service accounts to the content server, and allows the multiple service accounts to be online simultaneously.  
However, in an analogous art, Satpathy teaches a system that allows service access after authenticating credentials at a cloud service. The system allows different user devices to retrieve and/or share valid password information (Abstract). Once logged in, the system keeps record of the multiple devices with active or inactive sessions (col. 6 lines 31-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi’s invention with Satpathy’s feature of keeping track of logged-in devices for the benefit of having a finite 
On the other hand, Shi and Satpathy do not explicitly teach that the method is performed by a set top box (STB).
However, in an analogous art, Bhimanaik teaches a system that allows a device (STB) to login to a cloud service (television, etc.) without inputting username/password of the service (col. 3 lines 6-63; col. 9 line 48 to col. 10 line 29). The set top box displays or transmits to a second device (mobile), which has a QR coded/message to request username/password to login in the service (col. 10 lines 4-67; col. 11 lines 21-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi and Satpathy’s invention with Bhimanaik’s feature of using a STB to connect a cloud service without inputting username/password for the benefit of avoiding security attacks and allowing the user not to memorize username/passwords (Bhimanaik: col. 1 lines 29-54).

Claims 9, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (Pub. No. 2013/0167208) in view of Nair et al. (hereinafter ‘Nair’, Pub. No. 2012/0144195).

Regarding claims 9, 18 and 26, Shi teaches all the limitations of the claims they depend on. On the other hand, Shi does not explicitly teach further comprising performing an offline operation on the service account corresponding to the terminal identifier, wherein the terminal identifier is not obtained again within a predetermined performing login using the service account corresponding to the terminal identifier.  
However, in an analogous art, Nair teaches a system for verification of credentials of a device while delivering media content. The system allows credentials validation and to protect against clock tampering, provides offline timeout which forces contact with the entity receiving the credentials/security code ([0061]-[0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi’s invention with Nair’s feature of providing offline timeout for the benefit of ‘protecting against clock tampering’ (Nair, [0061]-[0065]).
 
Claims 29, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (Pub. No. 2013/0167208) Chang et al. (hereinafter ‘Chang’, Pub. No. 2009/0094662) in further view of Arutyunov et al. (hereinafter ‘Arutyunov’, Patent No. 7,072,337).

Regarding claims 29, 31 and 33, Shi teaches having a relationship table having a correspondence between a terminal identifier and each of the service accounts and passwords ([0019]-[0024], where the network interface receives the terminal ID), wherein obtaining the terminal identifier of the terminal using the wireless network, and searching, according to the terminal identifier, the relationship table for the service account and the password ([0019]-[0025], where the client uses a QR code to obtain information in order to send its terminal ID along with other information. Then, the 
wherein the terminal identifier is a media access control (MAC) address of the terminal, wherein the relationship table comprises a correspondence between a MAC address and each of a service account and a password, wherein searching  the terminal identifier of the terminal using the wireless network comprises sending an Address Resolution Protocol (ARP) request to the terminal using the wireless network, wherein the ARP instructs the terminal to send the MAC address of the terminal, and wherein searching, according to the terminal identifier, the relationship table for the service account and the password that correspond to the terminal identifier comprises searching, according to the MAC address of the terminal, the relationship table for the service account and the password that correspond to the MAC address of the terminal.

However, in an analogous art, Chang teaches a system wherein the terminal identifier is a media access control (MAC) address of the mobile terminal ([0023]), the relationship table comprising a correspondence between a MAC address and each of a service account and a password ([0023]-[0025]), obtaining, by the STB, the terminal identifier of the mobile terminal using the wireless network comprising sending, by the STB, request is used to instruct the mobile terminal to send the MAC address of the mobile terminal to the STB ([0022]; [0025]), and searching, by the STB according to the terminal identifier, the relationship table for the service account and the password that are corresponding to the terminal identifier comprising searching, by the STB according to the MAC address of the mobile terminal, the relationship table for a service account and a password that are corresponding to the MAC address of the mobile terminal ([0024]-[0029]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi’s invention with 
On the other hand, they not explicitly teach using an Address Resolution Protocol (ARP) request.
However, in an analogous art, Arutyunov teaches a system with multiple device in home network that performs address resolution. A device broadcasts an ARP request, where the devices responds with IP address and MAC address. The system maps both to a table and authenticates the devices and resolves any address conflict (col. 23 line 1 to col. 24 line 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified Shin and Chang’s invention with Arutyunov’s feature of using Address Resolution Protocol (ARP) request for the benefit of using a standard protocol that allows communication between multiple devices in a local network avoiding potential address resolution conflicts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR S PARRA/           Primary Examiner, Art Unit 2421